03/17/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 21-0032
                   SUPREME COURT CAUSE NO. DA 21-0032




 EGAN SLOUGH COMMUNITY,
 YES! FOR FLATHEAD FARMS
 AND WATER, and AMY WALLER
        Plaintiffs and Appellants,
 v.                                           ORDER GRANTING
 FLATHEAD COUNTY BOARD                      EXTENSION OF TIME TO
 OF COUNTY COMMISSIONERS,                    FILE OPENING BRIEF
 a body politic of Flathead County,
 FLATHEAD COUNTY
 PLANNING AND ZONING
 DEPARTMENT, FLATHEAD
 CITY-COUNTY HEALTH
 DEPARMTMENT, and
 MONTANA ARTESIAN WATER
 COMPANY,
            Defendants and Appellees.


      Appellants have moved the Court for an extension of time to and including

May 10, 2021, to file their Opening Brief. The motion being unopposed, and

finding good cause therefore,

      IT IS HEREBY ORDERED that Appellant’s Opening Brief is due on or

before May 10, 2021.

DATED AND ELECTRONICALLY SIGNED BELOW




                                                                   Electronically signed by:
                                        1                             Bowen Greenwood
                                                                  Clerk of the Supreme Court
                                                                        March 17 2021